Title: From George Washington to the United States Senate, 19 November 1792
From: Washington, George
To: United States Senate



Gentlemen of the Senate
United States [Philadelphia]November 19th 1792

I nominate the following persons to fill the Offices annexed to their names respectively, to which they have been appointed during the recess of the Senate.
Zebulon Hollingsworth to be Attorney for the United States in the Maryland District; vice Richard Potts, resigned.

Copland Parker, to be Surveyor of the Port of Smithfield in Virginia; vice James Wells, resigned.
James Gibbon, to be Inspector of Survey No. 4. in Virginia; vice Thomas Newton Junr resigned.
John Armistead, to be Surveyor of the Port of Plymouth in North Carolina; vice Thomas Davis Freeman, superseded.
Thomas Parker, to be Attorney for the United States in the South Carolina District; vice John J. Pringle, resigned.
I likewise nominate
Thomas Moffat, to be Surveyor of the Port of Fredericksburg in Virginia; vice William Lewis, who is appointed Keeper of the Light House lately erected on Cape Henry—and—
Benjamin Joy of Massachusetts, to be Consul for the United States of America at Calcutta, and other Ports and places on the coast of India in Asia.

Go: Washington

